Mr. Justice Frankfurter,
whom Mr. Justice Harlan and Mr. Justice Stewart join, dissenting.
The Criminal Appeals Act of 1907, 34 Stat. 1246, c. 2564, provides that in a criminal case an appeal from a District Court. “[f]rom a decision .or judgment quashing, setting aside, or sustaining a demurrer to, any indictment, or any count thereof, where such decision or judgment is based upon the invalidity, or construction of the statute upon which the indictment is founded,” “[f]rom a decision arresting a judgment of conviction for insufficiency of the indictment, where such decision is based upon the-invalidity or construction of the statute upon which the indictment is founded,” and “[f]rom the decision or judgment sustaining a special plea in bar, when the defendant *445has not been put in jeopardy,” 1 cannot be taken by the Government to the Court óf Appeals, but must come to this Court directly.. In this case the indictment rested upon a regulation of the Secretary of the Treasury, violation of which constitutes an offense under 19 U. S. C. § 1304 (e). The District Court decided against the Government, which thereupon appealed to the Court of. Appeals. That court certified the case to this Court. 261 F. 2d 40.
The question whether construction of a “statute,” as that term is used in the Act of 1907, includes construction of a regulation promulgated under a statute is another variant of the recurring problem of resolving an ambiguity of legal language.^ Here, ambiguity inheres not only -in the word “statute” as an English word (see “statute,” Oxford - English Dictionary), but also in the word “statute” as a legal term. (Compare the construction of the term “statute” in two cases decided contemporaneously, King Mfg. Co. v. Augusta, 277 U. S. 100 (1928), and Ex parte Collins, 277 U. S. 565 (1928). In the former, “statute” was .held to include a city ordinance; in the latter; “statute” was held to exclude a class of legislative enactments “[d] espite the generality of the language.” 277 U. S., at 568.) Judged by the dictionary, one meaning of “statute” is of course an' enactment made by the legislature of a country. As a matter of English, it may also be respectably used to refer to the enactment of a body subordinate \p a legislature or to the governing promulgations of a private body, like a college. Thus the dictionary does not resolve our problem, wholly apart from heeding the admonition, so frequently expressed by *446Judge Learned Hand, that judges in construing legislation ought not to imprison themselves in the fortress of the dictionary.
The immediately relevant ambiguity of “statute” as a legal term derives from the fact that it may mean either the enactment of a legislature, technically speaking, that is the Congress of the United States or the respective legislatures of the fifty States; or it may have a more comprehensive scope, to wit, rules of conduct legally emitted by subordinate lawmaking agencies such as city councils or the. various regulation-emitting bodies of the federal and state governments; Accordingly, whether the term “statute,” as used in the Criminal Appeals Act of 1907, should be given the restrictive meaning, i. e., enactments by Congress, or the more extensive meaning, i. e., Treasury regulations, cannot be determined merely by reading, the Criminal Appeals Act of 1907. The answer will turn on the total relevant environment into which that Act must be placed, including past relevant decisions, the legislative history of the Act,, and due regard for the consequences resulting from a restrictive as' against a latitudinarian construction.
For the problem in hand, there is no controlling authority in this Court nor are there decisions under other statutes helpful for decision; neither is there a body of practice reflected in lower court decisions over a sufficient period of time, unchallenged here, carrying the weight of professional understanding. The case, therefore, must be decided on the balance of considerations weighed here for the first time.
The origin of the legislation and the legislative history of its enactment leave no doubt as to the direction of its aim. Between the decision of this Court in United States v. Sanges, 144 U. S. 310 (1892), and the enactment of the Criminal Appeals Act, the United States had no *447appellate remedy in criminal cases. (See the story as summarized in United States v. Dickinson, 213 U. S. 92.) This “left all federal criminal legislation at the mercy of single judges in the district and circuit courts. This defect became all the more serious because it became operative just at the beginning of the movement for increasing social control through criminal machinery.” Frankfurter and Landis, The Business of the Supreme Court (1928), p. 114. Attorneys General had, since 1892, been emphasizing the need for the legislation which became the 1907 Act. See, id., pp. 114-115. Attorney General (later Mr. Justice) Moody in 1906 put the situation to be remedied in these terms: “It is monstrous that a law which has received the assent of the Senate, the House of Representatives, and the President can be nullified by the opinion of a single man, not subject to review by the court of appeals and the Supreme Court.” Atty. Gen. Ann. Rep. 4 (1906).
The particular incident which precipitated the legislation was the Beef-Trust case, United States v. Armour & Co., 142 F. 808 (1906), where a plea in bar, in its technical sense, was sustained, thereby finally ending a Sherman Law prosecution in which President Theodore Roosevelt was much interested. In his message to the Congress which eventually enacted the Act of 1907 the President thus expressed the need for legislation: “It seems an absurdity to permit a single district judge, against what may be the judgment of the immense majority of his colleagues on the bench, to declare a law solemnly enacted by the Congress to be ‘unconstitutional,’ and then to deny to the Government the right to have the Supreme Court definitely decide the question.” 41 Cong. Rec. 22. The concern of those in charge of the bill throughout the. debate upon the measure in the Senate, in which alone there was full discussion, was to afford the Government *448appellate review wheri a single judge had frustrated the formally expressed will of Congress.2
The legislative history gives no hint of any concern over misconstruction or invalidation of regulations to which statutes might give rise. Regulations were not mentioned. It is significant, however, that the measure which ultimately became law was one deliberately narrower in scope than that originally proposed in the Congress. The legislation originated in the House, which, in the first session of the 59th Congress, passed a bill giving the United States in all criminal prosecutions “the same right of review by writ of error that is given to the defendant” provided that the defendant not be twice put in jeopardy for the same offense. 40 Cong. Rec. 5408. In the Senate, a less general measure, in .the nature of a substitute for the House bill, was reported, giving the United States the right, to take a writ of error from decisions or judgments “quashing or setting aside an indictment- . . . sustaining a demurrer to an indictment . . . arresting a judgment of conviction for insufficiency of the indictment . . . [or] sustaining a special'plea in bar . . . ." 40 Cong. Rec. 7589-7590; S. Rep. No. 3922, 59th Cong., 1st Sess. This bill went over in the Senate to the second session of the 59th *449Congress. The chief objection to it was its breadth. Although it was amended to provide expressly for protection against double jeopardy, 41 Cong. Rec. 2819, Senators objected to any unnecessary extension of the number of situations in which defendants might, contrary to what had been the practice, be subjected to government appeals in criminal cases. E. g., 41 Cong. Rec. 2192-2194, 2819.
In response to this objection, Senator Clarke introduced a substitute bill providing only three categories of cases in which the Government would be allowed to appeal: “From a decision or judgment quashing, setting aside, or sustaining a demurrer to any indictment or any count thereof where the ground for such motion or demurrer is the invalidity or construction of the statute upon which the indictment is founded”; “From a decision arresting a, judgment of conviction for insufficiency of the indictment, where the ground for the insufficiency thereof is the invalidity or construction of the statute upon which the same is founded”; “From the decision or judgment sustaining a special plea in bar, when the defendant has not been put in jeopardy.” 41 Cong. Rec. 2823. The Clarke substitute, passed by the Senate (41 Cong. Rec. 2825), was substantially adopted in its relevant aspects by the House (see H. R. Rep. No. 8113, 59th Cong., 2d Sess.) and eventually became the Act of 1907. 41 Cong. Rec. 3994, 4128. In explaining the reason for his amendment, Senator Clarke stressed the aim not to have the scope of the legislation greater than necessary: “[T]he object ... is to limit the right of appeal upon the part of the General Government to the validity or constitutionality of .the statute in • which the prosecution is proceeding. It has been enlarged by the addition of another clause, which gives the right of appeal where the construction by the- trial court is such as to decide that there is no offense committed, notwithstanding the validity of the statute, and in other respects the proceeding *450may remain intact. ... A case recently occurring has drawn attention'to the fact that if a circuit judge or a district judge holding the circuit should determine that a statute of Congress was invalid,- the United States is without means of having that matter submitted to a tribunal that under the Constitution has power to settle that question. I do not believe the remedy ought to be any wider than the mischief that has been disclosed.” 41 Cong. Rec. 2819.
It is manifest that the preoccupying thought of the primary promoter of the legislation, President Roosevelt, and of Congress, was to bar a single judge from destroying, either by way of construction or invalidation, congressional enactments. Extension of the range of the meaning of “statute” to inclúde regulations to which penal consequences attach was apparently nobody’s thought and certainly on nobody’s tongue. This was at a time when the proliferation of regulations was not an unknown phenomenon in lawmaking. It is certainly not fictional to attribute to the preponderant profession represented in Congress knowledge of the elementary'difference between statutes, conventionally speaking, and regulations authorized by statutes. Nor is this a formal or minor distinction. It is one.,thing to strike down a statute, or to evisceraté its meaning-; it is quite another thing to construe a regulation adversely to the .Government’s desire. Legislation is complicated and cumbersome business. Correction of erroneous statutory construction, let -alone invalidation of laws, is a difficult, even a hazardous process. Regulations are the products of officials unhobbled by legislative procedure with its potential opportunity for parliamentary roadblocking. In large measure, these officials have the means of self-help for correcting judicial misconception about a regulation.
Such being the practical differences between dealing with regulations and dealing with the laws of Congress *451. as such, what is the bearing of these practical differences upon our duty of construing the term “statute” in order to decide whether the right of direct appeal to this Court should be restricted to cases construing the formal enactments of Congress, or whether it should include cases construing regulations referable to such enactments? The answer to this question introduces a factor of weighty importance in deciding whether cases are required .to be brought here in the first instance or may be brought here only by leave after adjudication by a Court of Appeals. That factor concerns due regard for the responsibility of this Court in relation to the judicial business of major public importance and the conditions necessary for its wise disposition.3
On more than one occasion this Court has given controlling consideration to the fact that by adatitudinarian construction of jurisdictional legislation the business of this Court would be “largely and irrationally increased.” American Security & Trust Co. v. Commissioners, 224 U. S. 491, 495. Since the merely abstractly logical arguments permit “statute” to be construed in either a restrictive or a broad sense, that is, that appeals to this Court directly from an adjudication of a District Court under the Criminal Appeals Act may appropriately be confined to rulings under a statute as such, rather than to include interpretations of regulations arising under a statute, I not only feel free, but deem it incumbent, to oppose what is certainly a needless if not an irrational increase in the class of cases which can be brought directly to this Court from the District Courts. I would deny the *452right of the Government to appeal here every time one of the vast number of regulations to which penalties are attached is construed to its disfavor. I would leave the Government to revise its regulation, as so often can easily and effectively be accomplished by skillful drafting, to bring it within statutory authority, or to go to a Court of Appeals for review..
The presence in the Criminal Appeals Act of 1907 of the provision for an appeal by the. Government from decisions, or judgments sustaining a “special plea in bar” when the defendant has not been put in jeopardy, has an historical explanation and its scope presents a different problem of statutory construction than that of giving meaning to “statute.” Barring stimulation by this Court, Congress seldom initiates judiciary legislation except when a dramatic case stirs public interest. Such was the Beef-Trust case, United States v. Armour & Co., 142 F. 808. In that case, because of the then absence of the Government’s right of appeal in a criminal case, the Government’s antitrust prosecution was finally terminated by a successful plea in bar in the District Court. The Congress was determined not to permit a recurrence of that situation, and thus the inclusion in the Act of 1907 of a clause permitting appeals by the Government from decisions sustaining a “special plea in' bar” is easily accounted for.
Regarding thé meaning of this clause, I agree with the opinion of my Brother Stewart. When Congress uses technical legal language the Court disregards the obvious guidance to meaning if it departs from its technical legal connotation. There have been .two cases before the Court dealing with the matter, between which we have to choose: United States v. Storrs, 272 U. S. 652, and United States v. Hark, 320 U. S. 531. In Storrs Mr. Justice Holmes, as spokesman for the Court, applied his authoritative learning of the common law to take “technical words” “in their technical sense.” .In Hark, the Court *453did not notice the Storrs analysis and gave a' colloquial meaning to the phrase. Having to choose between these two decisions, I follow Storrs because it applied the appropriate criterion of construction.

 Formal changes in this language have been made by the Act of May 9, 1942, c. 295, 56 Stat. 271, the 1948 Judicial Code, Act of June 25, 1948, c. 645, § 3731, 62 Stat. 844, and the Act of May 24, 1949, c. 139, § 58, 63 Stat. 97.


 See, e. g., 41 Cong. Rec. 2757 (Senator Nelson, the manager of the bill in the Senate): “[T]he question now before us is whether we will allow a nisi prius'judge of an inferior court to render ineffective our efforts in this behalf to protect the American people against trusts and monopolies and other dangerous things; whether we will allow ourselves, to be handicapped and crippled by the decision of an inferior nisi prius judge.” See also, id., 2192 (Senator Bacon): “[A]nd a law of Congress is set aside, made absolutely null and void and inoperative by the decision of one judge, without the opportunity for the nine judges who sit in the Supreme Court to pass upon the great question . . . affecting not simply that accused, affecting not simply all others who may be accused, but affecting the operation of the law of the land . . . .”


 Apart from other vital factors, increase in the range and mass of materials drawn upon in opinions during recent decades, and the investigation and appraisal thereby involved, entail a considerable increase in the burden of the Court’s business compared with earlier periods.